I agree to the disposition of the case, but do not believe it was permissible to impeach Pearl Harville by the witness McKay. If the Smiths had spirited Pearl Harville from the country, this could not be evidence against appellant, unless he was a party to it; much less could she be impeached by showing she expressed fears that the Smiths would or might turn her out upon the world. Under no rule could her opinion be testimony. Drake v. State, 29 Texas Crim. App., 265. But having admitted McKay's evidence, it is clear the Smiths ought to have been permitted to testify as stated in the bill of exceptions.